Case 3:17-cv-01068-MAS-LHG Document 75 Filed 08/04/21 Page 1 of 5 PagelD: 1382

UNITED STATES DISTRICT COURT

 

DISTRICT OF NEW JERSEY
RICKY KAMDEM-OUAFFO,
Plaintiff, Civil Action No. 17-1068 (MAS) (LHG)
V. MEMORANDUM ORDER

PLAZA SQUARE APARTMENTS, et al.,

Defendants.

 

 

This matter comes before the Court upon pro se Plaintiff Ricky Kamdem-Ouaffo’s
(“Plaintiff”) Motion under Federal Rules of Civil Procedure 41 and 60(b)! seeking to modify or
vacate the Court’s June 20, 2019 and March 31, 2020 Orders and reinstate the Complaint against
three Defendants that Plaintiff voluntarily dismissed. (ECF No. 71,)? Defendant Plaza Square
Apartments (“Plaza”) opposed (ECF No. 72), and Plaintiff replied (ECF No. 73). Having carefully
considered the arguments in the parties’ briefs, the Court decides this matter without oral

argument. L. Civ. R. 78.1.

 

! All references to a “Rule” or “Rules” hereinafter refer to the Federal Rules of Civil Procedure.

* The full caption of Plaintiff's Motion reads, “Plaintiff's Motion Pursuant to the Fed. R. Civ.
P. Rule 60(b) for an Order Supplementing and Clarifying the District Court’s [ECF # 62, 68 and
69] Opinions/Orders in Light of the US Court of Appeals’ [sic] 01/15/2021 Opinion, and in
Support of the Plaintiff's Motion Pursuant to the Fed. R. Civ. P. Rule 41(a)(1)(B) to Reinstate
Claims Previously Dismissed by the Plaintiff Under Rule 41(a)(1)(A).” (PI.’s Moving Br. 1, ECF
No. 71-1 (capitalization corrected).)

3 The opposition was filed by Highlands Operating Company, LLC, the owner of Plaza Square
Apartments. (See ECF No. 72.)
Case 3:17-cv-01068-MAS-LHG Document 75 Filed 08/04/21 Page 2 of 5 PagelD: 1383

The Court assumes the parties’ familiarity with the facts. More than four years ago,
Plaintiff sued Defendants Plaza, Frances Ammons, Maria Gemilliana Dessi, Tanya Mariotti, and
Alyssa Goldman, alleging housing discrimination under the Fair Housing Act, 42 U.S.C. § 3601,
et seq., and pendant state law claims. (ECF No. |.) Three months later, default was entered against
Defendant Ammons (ECF No. 35), and Plaintiff voluntarily dismissed all claims against
Defendants Dessi, Mariotti, and Goldman (collectively, the “Dismissed Defendants”) (ECF No.
39). That left Plaza as the only Defendant in this action.

Years of motion practice and two appeals to the Third Circuit ensued. On Plaza’s motion
to dismiss, the Court dismissed Plaintiffs Complaint without prejudice and invited Plaintiff to file
an amended complaint by October 6, 2017. (ECF No. 53.) Plaintiff neglected to amend and instead
appealed the Court’s dismissal order to the Third Circuit. (ECF No. 56.) The Third Circuit affirmed
this Court’s dismissal. See Kamdem-Ouaffo v. Plaza Square Apartments, 740 F. App’x 766, 768
(3d Cir. 2018). Following his unsuccessful appeal and more than a year after the deadline set by
the Court, Plaintiff asked the Court for a thirty-day extension to file an amended complaint. (ECF
No. 60.) In its June 20, 2019 Order, the Court denied that request and dismissed Plaintiff's
Complaint with prejudice. (ECF No. 62.) Plaintiff then filed a motion for reconsideration with this
Court and again appealed to the Third Circuit. (ECF Nos. 63, 64.) Before the Third Circuit issued
its opinion, the Court denied Plaintiff's motion for reconsideration in its March 31, 2020 Order
and Opinion. (ECF Nos, 68, 69.) Following that denial, the Third Circuit affirmed this Court’s
June 20, 2019 Order. See Kamdem-Ouafjo v. Plaza Square Apartments (Plaza II), 840 F. App’x
715, 717 Gd Cir, 2021).

Plaintiff's instant Motion followed the Third Circuit’s opinion in Plaza I. In it, Plaintiff

argues that two footnoted statements in Plaza IT support modifying or vacating this Court’s June
Case 3:17-cv-01068-MAS-LHG Document 75 Filed 08/04/21 Page 3 of 5 PagelD: 1384

20, 2019 and March 31, 2020 Orders. (PI.’s Moving Br. 2-3.) Specifically, Plaintiff asks the Court
to modify or vacate its March 31, 2020 Order because the Third Circuit stated that Plaintiff's notice
of appeal was timely. (/d. at 2.) Plaintiff further asks the Court to supplement or clarify its June
20, 2019 and March 31, 2020 Orders because the Third Circuit stated that Plaintiffs claims against
the Dismissed Defendants were dismissed without prejudice. (/d. at 2-3.) Neither statement merits
modifying this Court’s Orders.

To start, Plaintiffs requests are moot. “A case becomes moot... only when it is impossible
for a court to grant any effectual relief whatever to the prevailing party.” In re ICL Holding Co.,
802 F.3d 547, 553 (3d Cir. 2015) (internal quotation marks and alterations omitted). Here, the
Court cannot fashion any relief for Plaintiff's requests. The Third Circuit has already decided that
Plaintiff's appeal was timely—ending this Court’s say in the matter. And the Third Circuit
reaffirmed the procedural posture of this case: this Court’s Orders did not reach the claims of the
Dismissed Defendants. See Plaza II, 840 F. App’x at 717 n.3 (“[W]e do not read the District
Court’s dismissed-with-prejudice language as applying to those [voluntarily dismissed] claims.”);
Fed. R. Civ. P. 41(a)(1)(B) (‘Unless the notice or stipulation states otherwise, the dismissal is
without prejudice.”). Indeed, nothing prevents Plaintiff from filing a new complaint against the
Dismissed Defendants.‘

Furthermore, Plaintiffs requests fall short of the explanation necessary to afford relief
under Rule 60(b). That rule provides that a district court may “relieve a party ... from a final
judgment, order, or proceeding” and further provides six possible reasons why a district court may

do so. Fed. R. Civ. P. 60(b)(1)-(6). Plaintiff's Motion cites no reason or case law to modify or

 

* Plaintiff cannot, however, refile his claims against Plaza because those claims were adjudicated
on the merits and dismissed with prejudice. (See ECF Nos. 53, 62.)
Case 3:17-cv-01068-MAS-LHG Document 75 Filed 08/04/21 Page 4 of 5 PagelD: 1385

vacate this Court’s Orders. Liberally construed, Plaintiff's Motion may request relief under Rule
60(b)(6), a catchall provision that provides that a district court may relieve a party from a final
judgment for “any other reason that justifies relief.” Fed. R. Civ. P. 60(b)(6). But relief under Rule
60(b)(6) is an “extraordinary” remedy and “may only be invoked upon a showing of exceptional
circumstances.” Coltec Indus., Inc. v. Hobgood, 280 F.3d 262, 273 (3d Cir. 2002) (quoting Jn re
Fine Paper Antitrust Litig., 840 F.2d 188, 194 (3d Cir. 1988)). Plaintiff’s Motion fails to explain
the “exceptional circumstances” demanded by Rule 60(b)(6). Jd; accord Riffin v. Forest City
Ratner Co., No. 16-4433, 2020 WL 8182839, at *1 (D.NJ. Jan. 6, 2020) (denying Rule 60(b)
motion where it provided “no cognizable reasons” and “no case law” to support Rule 60(b)’s
application).

Plaintiff's Motion also requests that the Court allow him “to reinstate his claims which he
had previously dismissed” against the Dismissed Defendants. (PI.’s Moving Br. 3.) The Court
lacks subject matter jurisdiction to do so. See In re Bath & Kitchen Fixtures Antitrust Litig., 535
F.3d 161, 166 (3d Cir. 2008) (noting that “the court has no role to play” once Plaintiff files a notice
of voluntary dismissal and that a “proper notice deprives the district court of jurisdiction to decide
the merits of the case”); Franco v. Conn. Gen. Life Ins. Co., No. 07-6039, 2010 WL 2680193, at
*2 (D.N.J. June 30, 2010) (“At the moment it is filed, the notice of dismissal extinguishes the
action and, moreover, deprives the court of jurisdiction over any further proceedings in regard to

the action.”).°

 

> When deciding collateral matters related to voluntary dismissals (such as this Motion), the Court
retains jurisdiction. See Bath & Kitchen Fixtures, 535 F.3d at 166 n.8 (“A district court retains
jurisdiction to decide ‘collateral’ issues .. . after a plaintiff dismisses an action by notice.” (citing
Cooter & Gell vy. Hartmarx Corp., 496 U.S. 384, 396-98 (1990))).
Case 3:17-cv-01068-MAS-LHG Document 75 Filed 08/04/21 Page 5 of 5 PagelD: 1386

Accordingly, for the reasons set forth above, and for other good cause shown,

of hy

IT IS, on this“ day of August 2021, ORDERED that:

1, Plaintiff's Motion (ECF No. 71) is DENIED.

Ap

7 le MP Poe Hy, A
MICHAEL A: SHIPP
UNITED STATES DISTRICT JUDGE

 
